DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Response to Arguments
Applicant’s arguments filed 09/26/2022 with respect to claim(s) 1, 3-16, 18-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 11-14, 16, 18, 26-28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4-7 of copending Application No. 16683103 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as set forth in the tables and description below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16683136
16683103
1. (currently amended) A stepped frequency radar system, the system comprising: components for: performing stepped frequency scanning across a frequency range using frequency steps of a step size, the stepped frequency scanning performed using at least one transmit antenna and a two-dimensional array of receive antennas; 

changing at least one of the step size and the frequency range; and 








performing stepped frequency scanning using the at least one transmit antenna and the two-dimensional array of receive antennas and using the changed at least one of the step size and the frequency range; 


wherein the at least one of the step size and the frequency range is changed using digital frequency control signals in which each discrete frequency in the frequency range is individually and uniquely identifiable by a range scale number that is communicated as a digital frequency control signal;



wherein each digital frequency control signal is an N-bit binary value that corresponds to a digitally addressable frequency in a range scale, wherein the range scale is a function of an addressable frequency range of the stepped frequency radar system divided by a total number of discrete frequencies such that each discrete frequency in the addressable frequency range of the stepped frequency radar system is separated from its nearest discrete frequency by a fixed step size and such that each N-bit binary value corresponds to discrete frequency in the range scale.

1. (currently amended) A method for operating a stepped frequency radar system, the method comprising: performing stepped frequency scanning across a first frequency range using frequency steps of a first step size, the stepped frequency scanning performed using at least one transmit antenna and a two-dimensional array of receive antennas;

 evaluating data generated from the stepped frequency scanning across the first frequency range; and changing from the first step size to a second step size in response to the data evaluation, wherein the second step size is different from the first step size; and [frequency range is changed below]



performing stepped frequency scanning across a second frequency range using the at least one transmit antenna and the two-dimensional array of receive antennas and using frequency steps of the second step size; 


wherein the frequency step size is changed from the first step size to the second step size using digital frequency control signals in which each discrete frequency in the stepped frequency scanning is individually and uniquely identified by a range scale number that is communicated to the RF front-end as a time series of frequency-specific digital frequency control signals, 


wherein each frequency-specific digital frequency control signal is an N-bit binary value that corresponds to a digitally addressable discrete frequency in a range scale, wherein the range scale is a function of an addressable frequency range of the stepped frequency radar system divided by a total number of discrete frequencies such that each discrete frequency in the addressable frequency range of the stepped frequency radar system is separated from its nearest discrete frequency by a fixed step size and such that each N-bit binary value corresponds to discrete frequency in the range scale.

3. (original) The stepped frequency radar system of claim 1, wherein the step size is changed from a first step size to a second step size, wherein the second step size is smaller than the first step size.
3. (original) The method of claim 1, wherein the second step size is smaller than the first step size.

11. (previously presented) The stepped frequency radar system of claim 10, wherein evaluating data generated from the stepped frequency scanning across the frequency range comprises identifying an increase in magnitude of received RF energy at wavelengths that correspond to known resonant wavelengths of a weapon.

7. (previously presented) The method of claim 1, wherein evaluating data generated from the stepped frequency scanning across the first frequency range comprises identifying an increase in magnitude of received RF energy at wavelengths that correspond to known resonant wavelengths of a weapon.

12. (original) The stepped frequency radar system of claim 1, wherein the frequency range is in the range of 2 - 6 GHz.
4. (original) The method of claim 1, wherein the first frequency range and the second frequency range are in the range of 2 - 6 GHz.
13. (original) The stepped frequency radar system of claim 1, wherein the components are further configured for: changing from the second step size to a third step size, wherein the third step size is different from the second step size; and performing stepped frequency scanning across the third frequency range using frequency steps of a third step size.
5. (original) The method of claim 1, further comprising: evaluating data generated from the stepped frequency scanning across the second frequency range; changing from the second step size to a third step size in response to the data evaluation, wherein the third step size is different from the second step size; and performing stepped frequency scanning across the third frequency range using the at least one transmit antenna and the two-dimensional array of receive antennas and using frequency steps of the second step size and using frequency steps of a third step size.
14. (original) The stepped frequency radar system of claim 13, wherein the third step size is smaller than the second step size.

6. (original) The method of claim 5, wherein the third step size is smaller than the second step size.



Instant claims 1, 3, 11-13 is substantially similar to reference claims 1, 3, 7, 4-5 respectively. Similarly, instant claims 16, 18, 26-28 are substantially similar to instant claims 1, 3, 11-13 and are thus similarly rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-16, 18-19 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Reznack et al. (US PAT 9915727 hereinafter Reznack) in view of Bonthron et al. (US 20080100510 hereinafter Bonthron) and Ichiyoshi (JP-H05122067). 

Regarding claim 1, Reznack et al. teaches A stepped frequency radar system (Reznack column 3 lines 65-66 “The GPR device 104 may be referred to as an SFCW radar”; SFCW stands for Stepped Frequency Continuous Wave.), the system comprising: components for: 
performing stepped frequency scanning across a frequency range using frequency steps of a step size (Reznack column 3 lines 19-23 “Implementations of the present disclosure may maintain the desired frame rate and capture previously omitted spectral details by varying parameters of the set of signals (e.g., number of signals, step size, frequency band, etc.) transmitted during a frame.”), the 
stepped frequency scanning performed using
at least one transmit antenna (Reznack column 4 line 30 “transmit antenna 150”) and a 
(Reznack column 4 lines 45-50 “The receive antenna 155 is connected to a radar receiver 165 and receives the reflected RF signals from the target. For simplicity, the receive antenna 155 is discussed in terms of the implementation including a single antenna. Nevertheless, the receive antenna 155 may represent two or more antennas”); 
changing at least one of the step size and the frequency range (Reznack column 3 lines 19-23 “Implementations of the present disclosure may maintain the desired frame rate and capture previously omitted spectral details by varying parameters of the set of signals (e.g., number of signals, step size, frequency band, etc.) transmitted during a frame.”); and 
performing stepped frequency scanning using the at least one transmit antenna (Reznack column 4 line 30 “transmit antenna 150”) and the (Reznack column 4 lines 45-50 “The receive antenna 155 is connected to a radar receiver 165 and receives the reflected RF signals from the target. For simplicity, the receive antenna 155 is discussed in terms of the implementation including a single antenna. Nevertheless, the receive antenna 155 may represent two or more antennas”) and 
using the changed at least one of the step size and the frequency range; (Reznack column 3 lines 19-23 “Implementations of the present disclosure may maintain the desired frame rate and capture previously omitted spectral details by varying parameters of the set of signals (e.g., number of signals, step size, frequency band, etc.) transmitted during a frame.”) wherein the at least one of 
the step size and the frequency range is changed using  (3:19-23 “Implementations of the present disclosure may maintain the desired frame rate and capture previously omitted spectral details by varying parameters of the set of signals (e.g., number of signals, step size, frequency band, etc.) transmitted during a frame.; 4:60-62 “In addition, the processing system 165 cooperates with the transmitter 160 to control parameters of the RF signals transmitted during a radar frame.”; 4:60-67 “processing system 165 cooperates with the transmitter 160 to control parameters of the RF signals transmitted during a radar frame. For example . . . Signal parameters for a radar frame can include, for example, the number of signals (N) transmitted during the frame, a beginning frequency for the frame (e.g., 0.4 GHz), and ending frequency for the frame (e.g., 8.0 GHz), and a frequency step size between transmitted RF signals in the frame (e.g., 55 MHz), as well as arbitrary placement of each individual frequency.”) in which 
each discrete frequency in the frequency range is individually and uniquely identifiable by a range scale number (fig 2A [shows a range scale for frames]; 6:36-41 “FIG. 2A, Frame A to Frame C represent an example sequence of radar frames for a GPR device upon detecting a potential target object. As illustrated, each frame 202 has a period of approximately 10 ms for a GPR device with a 100 Hz frame rate.”) 
that is communicated as a (4:60-67 “processing system 165 cooperates with the transmitter 160 to control parameters of the RF signals transmitted during a radar frame. For example . . . Signal parameters for a radar frame can include, for example, the number of signals (N) transmitted during the frame, a beginning frequency for the frame (e.g., 0.4 GHz), and ending frequency for the frame (e.g., 8.0 GHz), and a frequency step size between transmitted RF signals in the frame (e.g., 55 MHz), as well as arbitrary placement of each individual frequency.”);

Reznack does not explicitly teach the strikethrough limitations.
However, in a related field of endeavor, Bonthron teaches two-dimensional array of receive antennas (Bonthron 0018 “FIG. 2D is a diagram illustrating a two-dimensional thinned-array transmit and receive antenna arrangement according to aspects of the present invention.”) and 
digital frequency control (Bonthron 0068 “ digital beam-forming”; 0061 “digital signal processors (DSPs)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the antenna system of Reznack with the thinned transmit and thinned receive array antenna system of Bonthron for the advantage of reduction of hardware (Bonthron 0052).
The combination does not explicitly teach the remaining strikethrough limitations. However, in a related field of endeavor, Ichiyoshi teaches wherein each digital frequency control signal is an N-bit binary value (p.2 “a bit binary adder 11”) that corresponds to a digitally addressable frequency in a range scale (p.2 “a channel number designated from the outside"), 
wherein the range scale is a function of an addressable frequency range of the stepped frequency radar system (p.3 “a frequency signal in fine frequency steps over a wide frequency range”)
divided by a total number of discrete frequencies such that each discrete frequency in the addressable frequency range of the stepped frequency radar system is separated from its nearest discrete frequency (p.3 “increasing the number of bits Q of DDS, it is possible to control the frequency step as finely as possible”)
by a fixed step size and such that each N-bit binary value corresponds to discrete frequency in the range scale (p.2 “a bit binary adder 11”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the frequency synthesizer system and method of Ichiyoshi with the antenna system of Reznack with the thinned transmit and thinned receive array antenna system of Bonthron. One would have been motivated to do so in order to advantageously produce fine frequency steps over a wide frequency range with small phase noise (Ichiyos).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Ichiyos merely teaches that it is well-known to incorporate the particular frequency control features.  Since both the prior combination and Ichiyos disclose similar frequency control systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Regarding claim 3, Reznack in view of Bonthron and Ichiyoshi teach The stepped frequency radar system of claim 1. 
Reznack further teaches wherein the step size is changed from a first step size to a second step size (Reznack column 7 lines 25-35 “Although the frames 202 have been described as having constant step sizes between signal frequencies, in some implementations frequency steps between signals in a frame may vary. For example, in some implementations the set size between frequencies may decrease or grow logarithmically, exponentially, or by another appropriate mathematical relationship. In some implementations, the steps between signal frequencies may be unrelated. For example, a frame may include a set of signals having particular predefined frequencies that are not mathematically related.”), wherein the 
second step size is smaller than the first step size (Reznack fig. 2B; column 7 lines 41-47 “Band 220 represents a search band and includes sixty signals transmitted in the same band as Frame A (e.g., 0.4 GHz to 8.0 GHz), but with a larger step size of 120 MHz. Band 222 represents a target interrogation band and includes eighty signals transmitted in a band ranging from 2.3 GHz to 2.7 GHz with a step size of 5 MHz.” The step size decreasing from 120 MHz to 5Mhz corresponds to a smaller step size.).

Regarding claim 4, Reznack in view of Bonthron and Ichiyoshi teach The stepped frequency radar system of claim 1.
Reznack further teaches wherein the frequency range is changed from a first frequency range to a second frequency range (Reznack fig. 3 is an example of lookup table; column 9 lines 31-37 “For example, upon detecting a potential target, the GPR device can compare characteristics of the target (e.g., estimated depth, target type, target material, target size, or target shape) to entries in the chart in order to determine frame parameters (e.g., number of signals per frame (N), step size (S), and bandwidth (BW)) that are best suited to further analyze the potential target in a target interrogation mode.”; Bandwidth corresponds to frequency range because a bandwidth is delimited by a lower frequency and an upper frequency and hence a frequency range.), wherein the 
first frequency range and the second frequency range are separated by a third frequency range (Reznack column 6 lines 26-29 “In some examples, the second radar frame can be subsequent in time to the first radar frame, but with one or more additional frames occurring between the first and the second frames.”).

Regarding claim 6, Reznack in view of Bonthron and Ichiyoshi teach The stepped frequency radar system of claim 1. 
Reznack further teaches wherein the step size is changed from a first step size to a second step size (Reznack Fig. 3 S1-S10 illustrates different step size parameters.; column 4 lines 63-65 “For example, as discussed in more detail below, the processing system 165 can adjust frame parameters on a frame-by-frame basis to account for variables”)
 in response to feedback information from the stepped frequency scanning (Reznack column 3 lines 58-63 “For example, during a first frame period signals may be transmitted, received, and processed using a first operating mode and, in response to target information obtained during the first frame period, the device may shift to a second operating mode for the subsequent frame period.”; “In response to target information” corresponds to in response to feedback information.).

Regarding claim 7, Reznack in view of Bonthron and Ichiyoshi teach The stepped frequency radar system of claim 1. 
Reznack further teaches wherein the step size is changed from a first step size to a second step size (Reznack Fig. 3 S1-S10 illustrates different step size parameters. ; column 4 lines 63-65 “For example, as discussed in more detail below, the processing system 165 can adjust frame parameters on a frame-by-frame basis to account for variables”) according to 
preprogrammed frequency control signals (Reznack column 9 lines 28-38 “FIG. 3 depicts an example lookup table 300 . . . a GPR device includes a lookup table relating predefined frame parameters to various target and environmental characteristic. For example, upon detecting a potential target, the GPR device can compare characteristics of the target (e.g., estimated depth, target type, target material, target size, or target shape) to entries in the chart in order to determine frame parameters (e.g., number of signals per frame (N), step size (S), and bandwidth (BW)) that are best suited to further analyze the potential target in a target interrogation mode.”; Predefined frame parameters correspond to a preprogrammed frequency control signals.).

Regarding claim 8, Reznack in view of Bonthron and Ichiyoshi teach The stepped frequency radar system of claim 1. 
Reznack further teaches wherein the frequency range is changed from a first frequency range to a second frequency range in response to feedback information from the stepped frequency scanning (Reznack column 5 lines 54-61 “For example, a metallic target object 108 may respond better to signals 112 in a first band frequencies, while a non-metallic target object 106 may respond better to signals 110 in a second band of frequencies. Therefore, in some implementations, upon detecting a target, the GPR device 104 may determine a material of a potential target, based on characteristics of the reflected signals (e.g., amplitude, phase, frequency response).”; A first and second band of frequencies corresponds to a first and second frequency range because a frequency band is delimited by a lower frequency and an upper frequency and hence a range.).

Regarding claim 9, Reznack in view of Bonthron and Ichiyoshi teach The stepped frequency radar system of claim 1. 
Reznack further teaches wherein the frequency range is changed from a first frequency range to a second frequency range (fig. 3 is an example of lookup table; column 9 lines 31-37 “For example, upon detecting a potential target, the GPR device can compare characteristics of the target (e.g., estimated depth, target type, target material, target size, or target shape) to entries in the chart in order to determine frame parameters (e.g., number of signals per frame (N), step size (S), and bandwidth (BW)) that are best suited to further analyze the potential target in a target interrogation mode.”) according to 
preprogrammed frequency control signals (Reznack column 9 lines 28-38 “FIG. 3 depicts an example lookup table 300 . . . a GPR device includes a lookup table relating predefined frame parameters to various target and environmental characteristic. For example, upon detecting a potential target, the GPR device can compare characteristics of the target (e.g., estimated depth, target type, target material, target size, or target shape) to entries in the chart in order to determine frame parameters (e.g., number of signals per frame (N), step size (S), and bandwidth (BW)) that are best suited to further analyze the potential target in a target interrogation mode.”; Predefined frame parameters correspond to a preprogrammed frequency control signals.).

Regarding claim 10, Reznack in view of Bonthron and Ichiyoshi teach The stepped frequency radar system of claim 1.
Reznack further teaches further comprising: evaluating data generated from the stepped frequency scanning across the frequency range (Reznack column 3 lines 65-66 “The GPR device 104 may be referred to as an SFCW radar.”); and wherein the 
at least one of the step size and the frequency range is changed in response to the data evaluation (Reznack column 6 lines 22-29 “In some examples, the second radar frame can immediately follow the first radar frame during which the target object 106 was detected. That is, in some examples, the GPR device 104 can change signal parameters of radar frames in real time. In some examples, the second radar frame can be subsequent in time to the first radar frame, but with one or more additional frames occurring between the first and the second frames.”; column 3 lines 57-63 “For example, during a first frame period signals may be transmitted, received, and processed using a first operating mode and, in response to target information obtained during the first frame period, the device may shift to a second operating mode for the subsequent frame period.”; Changing signal parameters corresponds to changing the step size (S) and the frequency range (BW) because as shown in the lookup table in fig. 3.).

Regarding claim 11, Reznack in view of Bonthron and Ichiyoshi teach The stepped frequency radar system of claim 1. 
Reznack further teaches wherein evaluating data generated from the stepped frequency scanning across the frequency range comprises 
identifying an increase in magnitude of received RF energy at wavelengths that correspond to 
known resonant wavelengths (Reznack column 9 lines 49-60 “Graph 450 also shows spectral data from target reflections of GPR transmitted signals . . . As illustrated, the more densely sampled data of graph 450 reveals key spectral frequencies (e.g., a discriminating “hump” 452), whereas the “hump” is absent 402 in the more sparsely sampled data of graph 400. Therefore, having the ability to modify signal parameters in real time on a frame-by-frame basis, can improve target detection and classification of GPR systems.”; fig. 4 element 452 is a “hump”. The hump corresponds to an increase in magnitude because an object is detected from the target’s reflections at an identifiable wavelength since the hump is absent in element 402.; column 9 lines 29-31 “GPR device includes a lookup table relating predefined frame parameters to various target and environmental characteristic.”) of a 
Reznack et al does not explicitly teach weapon. 
However, in a related field of endeavor, Bonthron teaches resonant wavelengths of a weapon (Bonthron 0047 “Furthermore, one or a combination of object signature methods can be used to determine the presence or identification of potential threats, weapons or contraband such as, but not limited to, radial cross-section characteristics, . . . wideband or ultra-wideband frequency resonance characteristics”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the antenna system of Reznack with the thinned transmit and thinned receive array antenna system of Bonthron for the advantage of reduction of hardware (Bonthron 0052).

Regarding claim 12, Reznack in view of Bonthron and Ichiyoshi teach The stepped frequency radar system of claim 1. 
Reznack further teaches wherein the frequency range is in the range of 2 - 6 GHz (Reznack column 3 lines 5-10 “The various frequencies of the electromagnetic signals are separated by a step size (e.g., 55 MHz between each signal, 40 MHz, or some other size), and together the signals cover a bandwidth ranging from, for example, 0.4 GHz to 8.0 GHz or 1 GHz to 4.0 GHz.”; The frequency .4 GHz to 8.0 GHz falls under 2 – 6 GHz).

Regarding claim 13, Reznack in view of Bonthron and Ichiyoshi teach The stepped frequency radar system of claim 1. 
Reznack further teaches wherein the components are further configured for: 
changing from the second step size to a third step size (Reznack Fig. 3 S1-S10 illustrates different step size parameters; column 4 lines 63-65 “For example, as discussed in more detail below, the processing system 165 can adjust frame parameters on a frame-by-frame basis to account for variables”), wherein the 
third step size is different from the second step size (Reznack fig. 2C; “S” represents the step size. Fig. 3 is a lookup table with S1-S10 illustrating different step sizes.; column 4 lines 63-65 “For example, as discussed in more detail below, the processing system 165 can adjust frame parameters on a frame-by-frame basis to account for variables”); and 
performing stepped frequency scanning across the third frequency range using frequency steps of a third step size (Reznack fig. 2C; “S” represents the step size. Fig. 3 is a lookup table with S1-S10 illustrating different step sizes.; column 4 lines 63-65 “For example, as discussed in more detail below, the processing system 165 can adjust frame parameters on a frame-by-frame basis to account for variables”).

Regarding claim 14, Reznack in view of Bonthron and Ichiyoshi teach The stepped frequency radar system of claim 13, 
Reznack further teaches wherein the third step size is smaller than the second step size (Reznack fig. 2C; “S” represents the step size. Fig. 3 is a lookup table with S1-S10 illustrating different step sizes.; column 4 lines 63-65 “For example, as discussed in more detail below, the processing system 165 can adjust frame parameters on a frame-by-frame basis to account for variables”).

Regarding claim 15, Reznack in view of Bonthron and Ichiyoshi teach The stepped frequency radar system of claim 1. 
Reznack further teaches wherein the step size is changed from a first step size to a second step size, wherein the second step size is smaller than the first step size (Reznack fig. 2B; column 7 lines 41-47 “Band 220 represents a search band and includes sixty signals transmitted in the same band as Frame A (e.g., 0.4 GHz to 8.0 GHz), but with a larger step size of 120 MHz. Band 222 represents a target interrogation band and includes eighty signals transmitted in a band ranging from 2.3 GHz to 2.7 GHz with a step size of 5 MHz.” The step size decreasing from 120 MHz to 5Mhz corresponds to a smaller step size.) and wherein 
the frequency range is changed from a first frequency range to a second frequency range (fig. 3 is an example of lookup table; column 9 lines 31-37 “For example, upon detecting a potential target, the GPR device can compare characteristics of the target (e.g., estimated depth, target type, target material, target size, or target shape) to entries in the chart in order to determine frame parameters (e.g., number of signals per frame (N), step size (S), and bandwidth (BW)) that are best suited to further analyze the potential target in a target interrogation mode.”), wherein the first frequency range is wider than the second frequency range.

Regarding claim 16, Reznack in view of Bonthron et al. A stepped frequency radar system system (Reznack column 3 lines 65-66 “The GPR device 104 may be referred to as an SFCW radar”), the system comprising: 
a radio frequency (RF) front-end including at least one transmit antenna (Reznack column 4 line 30 “transmit antenna 150”) and a 
(Reznack fig. 1; Column 4 lines 49-52“the receive antenna 155 may represent two or more antennas. Implementations employing multiple antennas may each have a dedicated receiver or may share the receiver 165.”) the 
RF front-end configured to: 
perform stepped frequency scanning across a frequency range using frequency steps of a step size (Reznack column 3 lines 65-66 “The GPR device 104 may be referred to as an SFCW radar”), the
stepped frequency scanning performed using the at least one transmit antenna (Reznack column 4 line 30 “transmit antenna 150”) and the 
(Reznack fig. 1; Column 4 lines 49-52“the receive antenna 155 may represent two or more antennas. Implementations employing multiple antennas may each have a dedicated receiver or may share the receiver 165.”); 
change at least one of the step size and the frequency range (Reznack Fig. 3 S1-S10 illustrates different step size parameters. BW1-BW10 correspond to changing the frequency range because a frequency band is delimited by a lower frequency and an upper frequency and hence a frequency range.; column 4 lines 63-65 “For example, as discussed in more detail below, the processing system 165 can adjust frame parameters on a frame-by-frame basis to account for variables”) ; and 
perform stepped frequency scanning using the at least one transmit antenna (Reznack column 4 line 30 “transmit antenna 150”) and the two-dimensional array of receive antennas (Reznack fig. 1; Column 4 lines 49-52“the receive antenna 155 may represent two or more antennas. Implementations employing multiple antennas may each have a dedicated receiver or may share the receiver 165.”); 
wherein the at least one of the step size and the frequency range is changed using (3:19-23 “Implementations of the present disclosure may maintain the desired frame rate and capture previously omitted spectral details by varying parameters of the set of signals (e.g., number of signals, step size, frequency band, etc.) transmitted during a frame.; 4:60-62 “In addition, the processing system 165 cooperates with the transmitter 160 to control parameters of the RF signals transmitted during a radar frame.”; 4:60-67 “processing system 165 cooperates with the transmitter 160 to control parameters of the RF signals transmitted during a radar frame. For example . . . Signal parameters for a radar frame can include, for example, the number of signals (N) transmitted during the frame, a beginning frequency for the frame (e.g., 0.4 GHz), and ending frequency for the frame (e.g., 8.0 GHz), and a frequency step size between transmitted RF signals in the frame (e.g., 55 MHz), as well as arbitrary placement of each individual frequency.”) in which 
each discrete frequency in the frequency range is individually and uniquely identifiable by a range scale number that is communicated (fig 2A [shows a range scale for frames]; 6:36-41 “FIG. 2A, Frame A to Frame C represent an example sequence of radar frames for a GPR device upon detecting a potential target object. As illustrated, each frame 202 has a period of approximately 10 ms for a GPR device with a 100 Hz frame rate.”) as a (fig 1B; column 5 lines 10-15 “The timing and control module 175 may be connected to the transmitter 160, the receiver 165, the signal processor 170, and the display 118. The timing and control module provides signals, such as a clock signal and control signals, to the other components of the device 104.”); 
Reznack does not explicitly teach the strikethrough limitations.
However, in a related field of endeavor, Bonthron teaches two-dimensional array of receive antennas (Bonthron 0018 “FIG. 2D is a diagram illustrating a two-dimensional thinned-array transmit and receive antenna arrangement according to aspects of the present invention.”) and 
digital frequency control (Bonthron 0068 “ digital beam-forming”; 0061 “digital signal processors (DSPs)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the antenna system of Reznack with the thinned transmit and thinned receive array antenna system of Bonthron for the advantage of reduction of hardware (Bonthron 0052).
The combination does not explicitly teach the remaining strikethrough limitations. However, in a related field of endeavor, Ichiyoshi teaches
wherein each digital frequency control signal is an N-bit binary value (p.2 “a bit binary adder 11”) that corresponds to a digitally addressable frequency in a range scale (p.2 “a channel number designated from the outside"), 
wherein the range scale is a function of an addressable frequency range of the stepped frequency radar system (p.3 “a frequency signal in fine frequency steps over a wide frequency range”)
divided by a total number of discrete frequencies such that each discrete frequency in the addressable frequency range of the stepped frequency radar system is separated from its nearest discrete frequency (p.3 “increasing the number of bits Q of DDS, it is possible to control the frequency step as finely as possible”)
by a fixed step size and such that each N- bit binary value corresponds to discrete frequency in the range scale (p.2 “a bit binary adder 11”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the frequency synthesizer system and method of Ichiyoshi with the antenna system of Reznack with the thinned transmit and thinned receive array antenna system of Bonthron. One would have been motivated to do so in order to advantageously produce fine frequency steps over a wide frequency range with small phase noise (Ichiyos).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Ichiyos merely teaches that it is well-known to incorporate the particular frequency control features.  Since both the prior combination and Ichiyos disclose similar frequency control systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 18, Reznack in view of Bonthron and Ichiyoshi teach The stepped frequency radar system of claim 16. 
Reznack further teaches wherein the step size is changed from a first step size to a second step size (Reznack fig. 2C; “S” represents the step size. Fig. 3 is a lookup table with S1-S10 illustrating different step sizes.; column 4 lines 63-65 “For example, as discussed in more detail below, the processing system 165 can adjust frame parameters on a frame-by-frame basis to account for variables”; column 4 lines 63-65 “For example, as discussed in more detail below, the processing system 165 can adjust frame parameters on a frame-by-frame basis to account for variables”), wherein the 
second step size is smaller than the first step size (Reznack fig. 2B; column 7 lines 41-47 “Band 220 represents a search band and includes sixty signals transmitted in the same band as Frame A (e.g., 0.4 GHz to 8.0 GHz), but with a larger step size of 120 MHz. Band 222 represents a target interrogation band and includes eighty signals transmitted in a band ranging from 2.3 GHz to 2.7 GHz with a step size of 5 MHz.” The step size decreasing from 120 MHz to 5Mhz corresponds to a smaller step size.).

Regarding claim 19, Reznack in view of Bonthron and Ichiyoshi teach The stepped frequency radar system of claim 16. 
Reznack further teaches wherein the frequency range is changed from a first frequency range to a second frequency range (fig. 3 is an example of lookup table; column 9 lines 31-37 “For example, upon detecting a potential target, the GPR device can compare characteristics of the target (e.g., estimated depth, target type, target material, target size, or target shape) to entries in the chart in order to determine frame parameters (e.g., number of signals per frame (N), step size (S), and bandwidth (BW)) that are best suited to further analyze the potential target in a target interrogation mode.”), wherein the 
first frequency range and the second frequency range are separated by a third frequency range (Reznack column 6 lines 26-29 “In some examples, the second radar frame can be subsequent in time to the first radar frame, but with one or more additional frames occurring between the first and the second frames.”).

Regarding claim 21, Reznack in view of Bonthron and Ichiyoshi teach The stepped frequency radar system of claim 16. 
Reznack further teaches wherein the step size is changed from a first step size to a second step size in response to feedback information from the stepped frequency scanning (Reznack column 5 lines 54-61 “For example, a metallic target object 108 may respond better to signals 112 in a first band frequencies, while a non-metallic target object 106 may respond better to signals 110 in a second band of frequencies. Therefore, in some implementations, upon detecting a target, the GPR device 104 may determine a material of a potential target, based on characteristics of the reflected signals (e.g., amplitude, phase, frequency response).”; A first and second band of frequencies corresponds to a first and second frequency range because a frequency band is delimited by a lower frequency and an upper frequency and hence a frequency range.).

Regarding claim 22, Reznack in view of Bonthron and Ichiyoshi teach The stepped frequency radar system of claim 16. 
Reznack further teaches wherein the step size is changed from a first step size to a second step size according to 
preprogrammed frequency control signals (Reznack column 9 lines 28-38 “FIG. 3 depicts an example lookup table 300 . . . a GPR device includes a lookup table relating predefined frame parameters to various target and environmental characteristic. For example, upon detecting a potential target, the GPR device can compare characteristics of the target (e.g., estimated depth, target type, target material, target size, or target shape) to entries in the chart in order to determine frame parameters (e.g., number of signals per frame (N), step size (S), and bandwidth (BW)) that are best suited to further analyze the potential target in a target interrogation mode.”; Fig. 3 S1-S10 illustrates different step size parameters.; column 4 lines 63-65 “For example, as discussed in more detail below, the processing system 165 can adjust frame parameters on a frame-by-frame basis to account for variables”; Predefined frame parameters correspond to a preprogrammed frequency control signals.).

Regarding claim 23, Reznack in view of Bonthron and Ichiyoshi teach The stepped frequency radar system of claim 16. 
Reznack further teaches wherein the frequency range is changed from a first frequency range to a second frequency range (Reznack fig. 3 is an example of lookup table; column 9 lines 31-37 “For example, upon detecting a potential target, the GPR device can compare characteristics of the target (e.g., estimated depth, target type, target material, target size, or target shape) to entries in the chart in order to determine frame parameters (e.g., number of signals per frame (N), step size (S), and bandwidth (BW)) that are best suited to further analyze the potential target in a target interrogation mode.”) in response to 
feedback information from the stepped frequency scanning (Reznack column 5 lines 54-61 “For example, a metallic target object 108 may respond better to signals 112 in a first band frequencies, while a non-metallic target object 106 may respond better to signals 110 in a second band of frequencies. Therefore, in some implementations, upon detecting a target, the GPR device 104 may determine a material of a potential target, based on characteristics of the reflected signals (e.g., amplitude, phase, frequency response).”; A first and second band of frequencies corresponds to a first and second frequency range because a frequency band is delimited by a lower frequency and an upper frequency and hence a frequency range.).

Regarding claim 24, Reznack in view of Bonthron and Ichiyoshi teach The stepped frequency radar system of claim 16. 
Reznack further teaches wherein the frequency range is changed from a first frequency range to a second frequency range (Reznack column 5 lines 54-61 “For example, a metallic target object 108 may respond better to signals 112 in a first band frequencies, while a non-metallic target object 106 may respond better to signals 110 in a second band of frequencies. Therefore, in some implementations, upon detecting a target, the GPR device 104 may determine a material of a potential target, based on characteristics of the reflected signals (e.g., amplitude, phase, frequency response).”; A first and second band of frequencies corresponds to a first and second frequency range because a frequency band is delimited by a lower frequency and an upper frequency and hence a range.) according to 
preprogrammed frequency control signals (Reznack column 9 lines 28-38 “FIG. 3 depicts an example lookup table 300 . . . a GPR device includes a lookup table relating predefined frame parameters to various target and environmental characteristic. For example, upon detecting a potential target, the GPR device can compare characteristics of the target (e.g., estimated depth, target type, target material, target size, or target shape) to entries in the chart in order to determine frame parameters (e.g., number of signals per frame (N), step size (S), and bandwidth (BW)) that are best suited to further analyze the potential target in a target interrogation mode.”; Predefined frame parameters correspond to a preprogrammed frequency control signals.).

Regarding claim 25, Reznack in view of Bonthron and Ichiyoshi teach The stepped frequency radar system of claim 16. 
Reznack further teaches further comprising: evaluating data generated from the stepped frequency scanning across the frequency range; and wherein the at least one of the step size and the frequency range is changed in response to the data evaluation (Reznack column 6 lines 22-29 “In some examples, the second radar frame can immediately follow the first radar frame during which the target object 106 was detected. That is, in some examples, the GPR device 104 can change signal parameters of radar frames in real time. In some examples, the second radar frame can be subsequent in time to the first radar frame, but with one or more additional frames occurring between the first and the second frames.”; column 3 lines 57-63 “For example, during a first frame period signals may be transmitted, received, and processed using a first operating mode and, in response to target information obtained during the first frame period, the device may shift to a second operating mode for the subsequent frame period.”; Changing signal parameters corresponds to changing the step size (S) and the frequency range (BW) because as shown in the lookup table in fig. 3. Obtaining target information corresponds to evaluating data generated from the stepped frequency scanning across the frequency range because the SFCW radar obtains target information through processing the obtained data.).

Regarding claim 26, Reznack in view of Bonthron and Ichiyoshi teach The stepped frequency radar system of claim 25. 
Reznack further teaches wherein evaluating data generated from the stepped frequency scanning across the frequency range comprises identifying an increase in magnitude of received RF energy at wavelengths that correspond to known resonant wavelengths (Reznack column 9 lines 49-60 “Graph 450 also shows spectral data from target reflections of GPR transmitted signals . . . As illustrated, the more densely sampled data of graph 450 reveals key spectral frequencies (e.g., a discriminating “hump” 452), whereas the “hump” is absent 402 in the more sparsely sampled data of graph 400. Therefore, having the ability to modify signal parameters in real time on a frame-by-frame basis, can improve target detection and classification of GPR systems.”; fig. 4 element 452 is a “hump”. The hump corresponds to an increase in magnitude because an object is detected from the target’s reflections at an identifiable wavelength since the hump is absent in element 402.; column 9 lines 29-31 “GPR device includes a lookup table relating predefined frame parameters to various target and environmental characteristic.”)  of a 
Reznack et al does not explicitly teach weapon. 
However, in a related field of endeavor, Bonthron teaches resonant wavelengths of a weapon (Bonthron 0047 “Furthermore, one or a combination of object signature methods can be used to determine the presence or identification of potential threats, weapons or contraband such as, but not limited to, radial cross-section characteristics, . . . wideband or ultra-wideband frequency resonance characteristics”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the antenna system of Reznack with the thinned transmit and thinned receive array antenna system of Bonthron for the advantage of reduction of hardware (Bonthron 0052).

Regarding claim 27, Reznack in view of Bonthron and Ichiyoshi teach The stepped frequency radar system of claim 16. 
Reznack further teaches wherein the frequency range is in the range of 2 - 6 GHz (Reznack column 3 lines 5-10 “The various frequencies of the electromagnetic signals are separated by a step size (e.g., 55 MHz between each signal, 40 MHz, or some other size), and together the signals cover a bandwidth ranging from, for example, 0.4 GHz to 8.0 GHz or 1 GHz to 4.0 GHz.”; The frequency .4 GHz to 8.0 GHz falls under 2 – 6 GHz).

Regarding claim 28, Reznack in view of Bonthron and Ichiyoshi teach The stepped frequency radar system of claim 16. 
Reznack further teaches further comprising: 
changing from the second step size to a third step size, wherein the 
third step size is different from the second step size (Reznack fig. 3 is an example of lookup table where S1-S10 represent different step sizes as different step size parameters.; column 9 lines 31-37 “For example, upon detecting a potential target, the GPR device can compare characteristics of the target (e.g., estimated depth, target type, target material, target size, or target shape) to entries in the chart in order to determine frame parameters (e.g., number of signals per frame (N), step size (S), and bandwidth (BW)) that are best suited to further analyze the potential target in a target interrogation mode.”; column 9 lines 57-60 “Therefore, having the ability to modify signal parameters in real time on a frame-by-frame basis, can improve target detection and classification of GPR systems.”); and 
performing stepped frequency scanning across the third frequency range using frequency steps of a third step size (Reznack fig. 2C; “S” represents the step size. Fig. 3 is a lookup table with S1-S10 illustrating different step sizes.; column 4 lines 63-65 “For example, as discussed in more detail below, the processing system 165 can adjust frame parameters on a frame-by-frame basis to account for variables”).

Regarding claim 29, Reznack in view of Bonthron and Ichiyoshi teach The stepped frequency radar system of claim 28, 
Reznack further teaches wherein the third step size is smaller than the second step size (Reznack fig. 2C; “S” represents the step size. Fig. 3 is a lookup table with S1-S10 illustrating different step sizes.; column 4 lines 63-65 “For example, as discussed in more detail below, the processing system 165 can adjust frame parameters on a frame-by-frame basis to account for variables”; In fig. 2C a plurality of varying step sizes are shown.).

Regarding claim 30, Reznack in view of Bonthron and Ichiyoshi teach The stepped frequency radar system of claim 16. 
Reznack further teaches wherein the step size is changed from a first step size to a second step size, wherein the 
second step size is smaller than the first step size (Reznack fig. 2B; column 7 lines 41-47 “Band 220 represents a search band and includes sixty signals transmitted in the same band as Frame A (e.g., 0.4 GHz to 8.0 GHz), but with a larger step size of 120 MHz. Band 222 represents a target interrogation band and includes eighty signals transmitted in a band ranging from 2.3 GHz to 2.7 GHz with a step size of 5 MHz.” The step size decreasing from 120 MHz to 5Mhz corresponds to a smaller step size.) and wherein the 
frequency range is changed from a first frequency range to a second frequency range (fig. 3 is an example of lookup table; column 9 lines 31-37 “For example, upon detecting a potential target, the GPR device can compare characteristics of the target (e.g., estimated depth, target type, target material, target size, or target shape) to entries in the chart in order to determine frame parameters (e.g., number of signals per frame (N), step size (S), and bandwidth (BW)) that are best suited to further analyze the potential target in a target interrogation mode.”), wherein the 
first frequency range is wider than the second frequency range (Reznack fig. 2C; “BW” represents the bandwidth which corresponds to the frequency range. Fig. 3 is a lookup table with BW1-BW10 illustrating different bandwidths.; column 4 lines 63-65 “For example, as discussed in more detail below, the processing system 165 can adjust frame parameters on a frame-by-frame basis to account for variables”; In fig. 2C a plurality of varying bandwidths are shown. Bandwidth corresponds to frequency range because a bandwidth is delimited by a lower frequency and an upper frequency and hence a frequency range.).

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reznack et al. (US PAT. 9915727) in view of Bonthron et al. (US 20080100510), Ichiyoshi (JP-H05122067) as applied to claims 1 and 16 above, and further in view of Wehner (US PAT. 4851848). 

Regarding claim 5, Reznack in view of Bonthron et al. The stepped frequency radar system of claim 4. 
Reznack further teaches wherein the third frequency range is learned by scanning the first, second, and third frequency ranges (Reznack fig. 2C; column 3 lines 36-45 “Features may improve overall performance of GPR systems and metal detectors by increasing the probability of detection (Pd) and minimizing the false alarm rate (FAR). Features may provide improved support for target/clutter spectral discrimination algorithms and magnitude based detection algorithms together. Features may provide enhanced integration gain in the spectral domain by modifying transmitted frequencies in real time to focus on bandwidths appropriate for potential targets.”; The plurality of frames with its own bandwidth (BW) correspond to the first, second, and third frequency ranges. The probability of detection (Pd) corresponds to a frequency range being “learned” because the algorithms for the probability detection (Pd) allow to focus on appropriate bandwidths for potential targets.) with a 

Reznack does not teach power amplifier corresponding to the transmit antenna deactivated.
However, in a related field of endeavor, Wehner teaches power amplifier corresponding to the transmit antenna deactivated (Wehner column 6 lines 63-65 “The coherent transmitter 52 may be comprised of conventional transmitters such as solid state power amplifiers”; column 7 lines 9-21 “Duplexer 54 may be comprised of a conventional duplexer which allows the full transmitter pulse power to be transmitted from the transmitter 52 to the antenna 56 while providing sufficient attenuation of the transmitted signal to protect the delicate receiver 58 and which allows received signal power from the antenna 56 to arrive with very little attenuation at the receiver 58 during the off time of the transmitter 52”; transmitter 52 corresponds to the transmit antenna and power amplifier because the transmitter 52 may be comprised of solid state power amplifiers and transmits. The off time corresponds to deactivated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GPR search modes of Reznack and the thinned transmit and thinned receive array antenna system of Bonthron with the frequency agile process of Wehner for the advantage of a continuously varying the bandwidth to achieve any degree of resolution while also achieving a high slant-range resolution (Wehner column 4 line 29).

Regarding claim 20, Reznack in view of Bonthron et al. The stepped frequency radar system of claim 19.
Reznack further teaches wherein the third frequency range is learned by scanning the first, second, and third frequency ranges (Reznack fig. 2C; column 3 lines 36-45 “Features may improve overall performance of GPR systems and metal detectors by increasing the probability of detection (Pd) and minimizing the false alarm rate (FAR). Features may provide improved support for target/clutter spectral discrimination algorithms and magnitude based detection algorithms together. Features may provide enhanced integration gain in the spectral domain by modifying transmitted frequencies in real time to focus on bandwidths appropriate for potential targets.”; The plurality of frames with its own bandwidth (BW) correspond to the first, second, and third frequency ranges. The probability of detection (Pd) corresponds to a frequency range being “learned” because the algorithms for the probability detection (Pd) allow to focus on appropriate bandwidths for potential targets.) with a 
Reznack does not teach power amplifier corresponding to the transmit antenna deactivated.
However, in a related field of endeavor, Wehner teaches power amplifier corresponding to the transmit antenna deactivated (Wehner column 6 lines 63-65 “The coherent transmitter 52 may be comprised of conventional transmitters such as solid state power amplifiers”; column 7 lines 9-21 “Duplexer 54 may be comprised of a conventional duplexer which allows the full transmitter pulse power to be transmitted from the transmitter 52 to the antenna 56 while providing sufficient attenuation of the transmitted signal to protect the delicate receiver 58 and which allows received signal power from the antenna 56 to arrive with very little attenuation at the receiver 58 during the off time of the transmitter 52”; transmitter 52 corresponds to the transmit antenna and power amplifier because the transmitter 52 may be comprised of solid state power amplifiers and transmits. The off time corresponds to deactivated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GPR search modes of Reznack and the thinned transmit and thinned receive array antenna system of Bonthron with the frequency agile process of Wehner for the advantage of a continuously varying the bandwidth to achieve any degree of resolution while also achieving a high slant-range resolution (Wehner column 4 line 29).


Conclusion
The prior art made of record and not relied upon is considered pertinent ot application’s disclosure:
Wehner (US PAT. 4527161) discloses “A radar is disclosed that obtains three-dimensional radar images of targets for target identification at tactically useful ranges. Images are generated with the radar in a target angle and range tracking mode. The image is a plot, display or recording of position of target scatterers in range and two orthogonal cross-range dimensions. Range resolution is obtained by generating synthetic range profiles from the monopulse sum channel echo voltages which results from transmitting a stepped frequency waveform. Cross-range resolution is obtained by similarly processing differential cross-range error voltages of the echoes seen at the output of two orthogonal channels of a wideband monopulse receiver. (See abstract).”
Phelan (US 4) discloses “Embodiments of the present invention implement a novel methodology for processing radar image data from a radar system having one or more transmitter and receiver antenna pairs. The novel methodology deliberately operates on spectrally-notched radar data. It uses a specially-adapted version of the CLEAN algorithm to mitigate the effects of frequency-band notching. Following that, it performs a non-linear sidelobe-reduction algorithm to further eliminate artifacts and produce radar imagery of much higher quality. In some cases, it exploits a specific version of the recursive sidelobe minimization (RSM) algorithm which operates in the frequency and aperture (spatial) domain. (See abstract).”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL ABDULLAH SIDDIQUEE whose telephone number is (571)-272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/Examiner, Art Unit 3648      
               /TIMOTHY A BRAINARD/               Primary Examiner, Art Unit 3648